DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) detecting a first data update, generating a time of arrival, adjusting parameters, and generate a predicted time of arrival. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when evaluating mathematical relationships and calculations based on a select input/criteria and each step can be practically be performed in the mind as a mental step or mathematical concept. Nothing in the claim precludes the steps of evaluating mathematical relationships and calculations from being performed in the human mind or mathematical calculation as steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A. 
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field.	
Though the claim recites generating a predicted time of arrival value… wherein the value corresponds to a predicted time of a second data update to the data cache.  However, per the applicant’s specification, this prediction is merely a result of the mathematical calculation/relationship of the parameters. Further the claims recites detecting a first update received at the data cache. The detection is recited at a high level of generality i.e., as a generic system performing generic computer functions of receiving an access command. These additional elements, considered in the context of predicting a value as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (server, a user device) to perform mathematical calculations and generic computer activity. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 1 is not integrated into a practical application.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The facilitate infrastructure management system as recited does not provide any requisite of what the system comprises and how its components use the prediction to improve the cache. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claims 2-4 and 8-9 do not include language that would preclude the steps of predicting a value, of claim 1 from practically being performed in the human mind by evaluating using a mathematical calculation/relationship, nor with respect to the individual claims.  Further limitations do not integrate into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The facilitate infrastructure management system as recited does not provide any requisite of what the system comprises and how its components use the prediction to improve the cache.

Claims 10-15 and 23 are the non-transitory corresponding to the system claims 1-4 and 8-9 and rejected under the same reasons set forth in connection with the 101 rejection of claims 1-4 and 8-9.
Claims 16-22 are the method claims corresponding to the system claims 1-4 and 8-9 and is rejected under the same reasons set forth in connection with the 101 rejection of claims 1-4 and 8-9.

Allowable Subject Matter
Claims 1-4, 8-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138